Citation Nr: 1541253	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-22 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to increased disability ratings for the components of the Veteran's service-connected left knee disability, assigned a 20 percent rating for limitation of extension from December 22, 2008, to March 24, 2009, a 10 percent rating for 
limitation of motion from March 25, 2009, and a 10 percent rating for lateral instability from February 16, 2009.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran had active service from June 1966 to April 1970.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The case was most recently before the Board in May 2014.  At that time, the Board determined that the Veteran's left knee disability warranted a 20 percent rating, but not higher, for limitation of extension from December 22, 2008, to March 24, 2009, a 10 percent rating, but not higher, for limitation of motion from March 25, 2009, and a rating of 10 percent, but not higher, for instability from February 16, 2009.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

Additional development is required before the issue on appeal is adjudicated.  

In his May 2010 Notice of Disagreement, the Veteran stated that he could not walk or stand for any length of time without experiencing pain.  Moreover, in his July 2011 substantive appeal, the Veteran reported that he walked with a limp and had pain with every step. 

Further, during the most recent February 2012 VA examination, the Veteran complained of flare-ups, however, the examiner did not note the frequency of these flare-ups, whether there was loss of motion during a flare-up, or whether it was possible to portray any such loss in terms of degrees of motion.  In addition, the examiner failed to indicate whether the functional impairment noted included functional impairment due to flare-ups.  

In light of these circumstances, the Board has determined that the Veteran should be afforded a current VA examination to determine the degree of severity of his left knee disability.  In addition, development to obtain any outstanding records pertinent to the claim should be completed prior to the examination.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC also should arrange for the Veteran to be scheduled for an examination by an examiner with sufficient expertise to determine the current severity of all components of the Veteran's service-connected left knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

Any indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include an assessment of the functional impairment during flare ups and on repeated use.

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




